Citation Nr: 1600464	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder besides posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Togus, Maine Regional Office (RO).


Clarification of the Issue on Appeal

In October 2015, following the Board's previous remand, the RO granted entitlement to service connection for PTSD with an evaluation of 70 percent, effective December 10, 2010, the date of claim.  Additionally, based on the Veteran's PTSD symptomatology the RO granted a total disability evaluation based on individual unemployability (TDIU), effective December 10, 2010 as well.  As the Veteran has been granted service connection for PTSD as well as a TDIU the Board's decision will only addressed service connection for other psychiatric disorders.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder besides the already service-connected PTSD.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations, including removing references to the DSM-IV and replacing them with references to the DSM-5.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provision of this interm file rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veteran Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

This is relevant to this case because the October 2015 VA clinical neuropsychologist indicated that PTSD is a least as likely as not incurred in or caused by events in-service but that bipolar disorder is less likely than not service-related.  However, in discussing bipolar disorder the clinical neuropsychologist noted that "[i]f DSM-IV were still in use, this history would not support a diagnosis of bipolar disorder, and instead would support a substance-induced mood disorder diagnosis.  With DSM-5, however, this history supports a bipolar 1 disorder diagnosis."  Therefore, it appears the analysis of bipolar disorder was performed and the clinical neuropsychologist's opinion render pursuant to the provisions of DSM-5.  As the Veteran's claim was certified to the Board on July 31, 2014 the interim final rule indicates the Veteran psychiatric conditions should be analyzed pursuant to the provision of DSM-IV.

Thus, the Board finds it necessary that the clinical neuropsychologist provide an addendum opinion addressing whether a diagnosis of any acquired psychiatric disorder, besides PTSD, is warranted pursuant to the provisions of DSM-IV and, if so, is the diagnosed disorder caused by or the result of service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Additionally, the clinical neuropsychologist diagnosed cluster C personality traits. VA regulations specifically define this condition as a congenital or developmental defect.  Such defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15   (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  So, in the addendum, the clinical neuropsychologist will also need to address both whether a diagnosis of a personality disorder is still warranted now that the claim is being analyzed under the provision of DSM-IV and, if so, is there evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the October 2015 VA examination report and opinion, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

(a) Does the Veteran currently meet or has he met the DSM-IV criteria for a diagnosis of a psychiatric disorder, besides PTSD, at any time during the appeal period.  The examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder, besides PTSD, as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his review of all of the evidence of record.
(b) As to each psychiatric disorder diagnosed pursuant to the DSM-IV, besides PTSD, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the psychiatric disorder is etiologically related to the Veteran's active duty service?

(c) In regards to the personality disorder, is a diagnosis of a personality disorder still warranted pursuant the provisions of DSM-IV?

(d) As to any personality disorder diagnosed pursuant to the provisions of DSM-IV, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the personality disorder was aggravated during active duty service due to a superimposed disease or injury?

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






